Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Suffolk County, imposed October 24,1979, upon his conviction of operating a motor vehicle while under the influence of alcohol, upon his plea of guilty, the sentence being a period of “sixty days in the Suffolk County Jail concurrent with [five years] probation.” Sentence modified, on the law, by adding thereto a provision that the 60 days’ imprisonment shall be a condition of the probation. As so modified, sentence affirmed. (See Penal Law, 60.01, subd 2, par [d].) This case is remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5). Lazer, J. P., Mangano, Gibbons and Rabin, JJ., concur.